Concurring Opinion.
DeBlanc, J.
It can not be disputed that Mrs. Francke has been insane,, and that at the date of the trial of this case her mind was still, but slightly, obscured by the receding cloud which settled upon it at the birth of her first child.
Do these facts require, would they justify her interdiction ?
For the purposes of this examination I am disposed to admit more than was proven. If, as alleged, she is now an imbecile, when was she stricken with imbecility ? Was it from the cradle and by the hand of God? Was it by accident, and before or after her marriage? Whether before or after, can he who led her to the altar, who gave her his name, whose blood is mixed to her blood in the veins of their children, whose sacred obligation is to support, assist, and protect her, be heard in this, his attempt to publish to the world that inherent or accidental misfortune ?
He can, but only as a matter of inevitable and inflexible necessity. Ho can, but in whose interest ? Her own and that of society. He can, as a protection to her rights and the rights of others, never as a speculation, or merely because she is incapable of administering- her estate.
If, though not highly gifted, she was possessed of an ordinary share of intelligence and reason, and, as presumed by distinguished physicians, lost that share in the nuptial couch in imparting life, should not the husband and father bo the first to excuse the cause of her insanity ?
*309Her intelligence has not perished, it is partly veiled; her reason is lingering, not dead. In spite of sinister predictions, the paralyzed faculties are gradually escaping from the shackles, the grasp of insanity. Science condemns, and after its verdict, wraps itself in its impervious incredulity and looks with a dreadful pity on those who dare hope after it has condemned. Affection hopes and struggles, and its priceless cares have often reversed the solemn verdict of a fallible science.
Defendant is improving,, and since when ? Since she has been with her mother. The change in her condition amounts to a miracle; this the husband has acknowledged, and, nevertheless, he enters a court of justice to ask her interdiction, and, perhaps, to wrest the deserted wife, the deserted mother, from- her parents’ home, from those who have accomplished that miracle. The hour is ill-cliosen; a decree against the defendant would be equal to a sentence, and none of the causes shown would justify that sentence.
Article 389 of the Civil Code does not command the interdiction of those whose mind is affected. It leaves the court to determine whether there is an actual necessity to interdict, and, in my opinion, that necessity never arises in a home where the unfortunate mother has two daughters to take care of her person, the unfortunate wife a husband to administer her estate, unless she be absolutely uncontrollable, or forsaken by husband and children.
This case has but one object — this is frankly admitted. What is 'that object? To defeat an action of divorce brought by the wife against the husband. Is that a legitimate cause to interdict the wife ? In that action she charges against her husband an open adultery, one commenced under the roof of the common dwelling, and he confesses the adultery. He says that in asking for a divorce his wife was instigated by parties who are moved by selfish and sordid intentions. Is he actuated by pure and lofty motives ? What does he dread ? Is it the dissolution of the tie which, by a fiction of the law, binds him to defendant ? Another has taken her place at the fireside, and there remains to be separated but the property which for years has been administered and enjoyed by the husband alone. His wife is neither dangerous to herself nor dangerous to others, and we can not, to defeat an acknowledged right, to prevent a divorce to which she may be entitled, decree her interdiction.
It is useless to follow in the pathways of science those who have learned how we think, how we love, how we hate, how we live, and how we die. The task would be too difficult, and.we have but to inquire: Is Mrs. Eraneke insane ? She is not. Was she bom and is she an imbecile ? We believe not. Can she take care of her person ? She can and does with her mother’s assistance. Is she capable of administering her estate ? She has none to administer. Four of the physicians who examined her *310testified “ that since she left the asylum in 1869 there has been in her condition a remarkable improvement.” Is not that declaration sufficient to at least suspend the interdiction?
In their supplemental brief plaintiff’s counsel contend that though signed by four skillful physicians, one of the reports is evidently the work of a gentleman who, in this controversy, leans to the side of defendant’s mother. The report, after consultation, may have been written by the family physician. Does this not increase instead of reducing its value, and can it be fully presumed that in a case of this magnitude, one in which there already was a difference of opinion between the learned experts, three physicians of high standing would have condescended to approve a false report ?
We have weighed, with the sincere deference due to real talent, the professional opinions expressed as to the actual condition of defendant’s mind. They have not raised the veil of mystery and doubt which cover that condition, and we fool authorized to. look beyond these conflicting opinions for those plain, positive, self-evident facts which overcome and crush incertitude, and which are understood and explained without the flickering light of a deceitful science. Wo have heard friends and strangers, nurses and relations, physicians and alienists; let us hear the pretended imbecile. One of the experts interrogates her:
D. Oombien d’enfants avez-vous ?
R. Cinq.
D. Des gargons ou des filies ?
R. Quatre filies et un garcon.
D. Yous n’avez pas eu d’autres enfants?
R. Oui, un enfant mort-fié, et une filio morte brulóe á l’ágo do trois ans.
D. Quol est l’ainée de vos enfants ?
R. O’est une filie qui a maintenant dix-neuf ans.
D. Aimez-vous vos enfants ?
R. Mais oui, je les aimo.
D. Les voyez-vous souvent ?
R. Non, ils ne viennent plus depuis ces affaires-la.
D.- Yous souvenez-vous qu’a une autre de nos visites, vous nous avez. dit que vous n’étiez pas fachóe que vos enfants ne viennent plus vous voir ? Pourqupi nous avez-vous dit cela ?
R. Parcequ’ils venaient pour cinq minutes, eñ grande cérémonie, et qu’ils semblaient ne pas teñir a moi.
D. Quoi! vous n’avez pas d’autres raisons ?
R. Et puis, ils me parlaient continuellement do cette femme.
D. Quelle femme ?
R. De cette femme qui est la causo de toutes mes traeassories; de leur Ellen.
*311D. Mais si eettc femme n’était pas la, et que votre mari voulut vous reprcndro diez lui, seriez-vous contente dialler vivre avec vcs enfants et votre mari?
R. Olí! non.
D. Et pourquoi cola ?
R. Parcoque mon mari me remettrait á l’asile, commo il l’a fait une premiere fois.
D. Mais si votre mari, allant vivre dans son pays, vous laissez vos enfants avec de la fortune, seriez-vous contente alors d’avoir vos enfants aupres de vous ?
R. Co sont bien la des cháteaux en Espagne! Mais je serais bien heureuso si cola pouvait se réaliser.
Are these answers the wild freaks, the inordinate fancies of an insane mind, the meaningless and extravagant expression of an insane tongue ? We believe not!
Mrs. Erancke, wto admit, might have been interdicted in 1868 or I860. She was then insane and predisposed to occasional outbreaks of passion and immodesty; but that time and that occasion have passed; she is now improving. That is denied by a few, asserted by others:
“En admettant l’incapacite de Madame Erancke dans l’état oú elle est actuellcment de veiller a ses intéréts, nous la considérons comme étant un cas exoeptionnel, qui mérite l’attention et les égards de tout hommo qui porto en lui la dignitó do sa profession. Sa mere l’ayant retiree de l’asile a, pendant sept années de devouement et d’abnégation maternellc, amélioré tellement son ótat, que l’un do nous, le Dr. Boyer, a ótó frappé du cliangement qui s’est fait en elle. Nous avons tous connu la douceur, la tendresse maternelle, et les consolations qu’elles apportent aux heures douloureuscs de la vie. Mais peut-on mesurer l’ótendue et les effets de la douleur diez une mere qui souffre dans l’isolement, loin de toute affecr tion, loin do ses enfants; loin surtout de cello qui a aujourd’hui dix-neuf ans, et dont la naissanco pout avoir ótó l’origine de l’affaiblissement dcs facultes qui jusqu’alors avaient joui de toute leur force et de toute lour facultes ?
“Nouvelle-Orléans, le — Juillet, 1876.
“Signé: “J. B. GATTDET,
“H. de RANCÉ,
“P. O. BOYER,
“A. L. LANDRY.”
There is at least a doubt as to the wreck or resurrection of her intelligence and reason, a hope-that her depressed and troubled faculties may resume their sway, and we unhesitatingly placfe to her credit that doubt and that hope.
Family is the basis of society. When and wherever the family fails in *312the discharge of its duties, society is deeply affected. The first of those duties, as between the parents themselves and the children and parents, is to stand by and not to abandon one another in the days of affliction .and adversity, and to dispel or calm, with an affectionate hand, the anxieties and sufferings to which we are subject. The quiet and harmless victim, crushed by insanity, or lingering from its effects, is not a criminal, and should not, as a criminal, be incarcerated and deprived of liberty. Her asylum is her home, and the homeless alone, or the mad, should be sent to the asylum. Interdiction is a harsh, it should be the last, resort.
I concur in the opinion delivered by the Chief Justice.